UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-4991


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

BIDCAR EDUARDO OROZCO OROZCO, a/k/a Bidcar Eduardo Orosco,
a/k/a Bidcar Ezer Orozco-Orozco, a/k/a Jesus Miguel Sosa,
a/k/a Eric Castro, a/k/a Erik Rodriguez Castro, a/k/a
Castillo Erik Rodriguez, a/k/a Ruben Matias Calmo Porfirio,
a/k/a Justo Pastor Padilla,

                       Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:13-cr-00225-TDS-1)


Submitted:   July 24, 2014                     Decided: July 28, 2014


Before FLOYD and    THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sandra Baughn Jelovsek, LAW OFFICE OF SANDRA BAUGHN JELOVSEK,
Johnson City, Tennessee, for Appellant. Kyle David Pousson,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Bidcar    Eduardo   Orozco       Orozco     appeals      his    conviction

and ninety-six-month sentence imposed following his guilty plea

to   illegal   reentry     subsequent       to    an    aggravated        felony,    in

violation of 8 U.S.C. § 1326(a), (b)(2) (2012).                           On appeal,

counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), asserting that there are no meritorious issues

for review but questioning whether (1) Orozco Orozco’s plea was

knowing and voluntary, (2) Orozco Orozco’s prior conviction was

properly designated an “aggravated felony” under § 1326(b)(2),

(3) the district court imposed a reasonable sentence, (4) Orozco

Orozco’s statements to law enforcement were taken in violation

of   Miranda   v.   Arizona,   384    U.S.       436   (1966),     and    (5)   Orozco

Orozco was informed after his arrest of his rights under the

Vienna Convention.     For the reasons that follow, we affirm.

           Before    accepting   a    guilty       plea,     the    district     court

must conduct a plea colloquy in which it informs the defendant

of, and determines that he comprehends, the nature of the charge

to which he is pleading guilty, the maximum possible penalty he

faces,   any   mandatory    minimum     penalty,       and    the    rights     he   is

relinquishing by pleading guilty.                 Fed. R. Crim. P. 11(b)(1);

United States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).

The court also must ensure that the plea is voluntary, supported

by an independent factual basis, and not the result of force,

                                        2
threats, or promises outside the plea agreement.                      Fed. R. Crim.

P. 11(b)(2), (3).            Because Orozco Orozco did not challenge his

guilty plea in the district court, we review the plea colloquy

for plain error.            United States v. Martinez, 277 F.3d 517, 525

(4th Cir. 2002); see Henderson v. United States, 133 S. Ct.

1121, 1126-27 (2013) (discussing standard of review).

           Here,     the       district    court       fully    complied     with    the

requirements of Rule 11, ensuring that Orozco Orozco’s plea was

knowing and voluntary and supported by an independent factual

basis.       We    discern         no    basis    to       doubt   Orozco     Orozco’s

understanding      of       the    statutory     penalties       applicable    to    his

offense, or to question his knowing and voluntary plea as a

result of the advisements regarding those penalties provided to

him during the plea colloquy.

           A defendant who illegally reenters the United States

after    having    been       removed     following         a   conviction     for    an

aggravated     felony         is    subject      to    a    twenty-year       term    of

imprisonment.           8    U.S.C.     § 1326(b)(2).           Aggravated    felonies

includes “crime[s] of violence,” as defined in 18 U.S.C. § 16

(2012), for which the term of imprisonment is at least one year.

8 U.S.C. § 1101(43)(F) (2012).                  A “crime of violence” includes

“an offense that has as an element the use, attempted use, or

threatened use of physical force against the person or property

of another.”       18 U.S.C. § 16(a).             As counsel concedes, Orozco

                                            3
Orozco’s conviction for assault with a deadly weapon inflicting

serious      bodily    injury      is    properly       classified          as   a   “crime    of

violence.”          See     N.C.    Gen.       Stat.       § 14-32       (2013);      see     also

State v. Walker, 694 S.E.2d 484, 494-95 (N.C. Ct. App. 2010)

(defining “serious injury”).

              We review a sentence for reasonableness, applying “a

deferential         abuse-of-discretion              standard.”             Gall     v.     United

States, 552 U.S. 38, 41 (2007).                         We “first ensure that the

district      court       committed       no    significant             procedural        error,”

including       improper         calculation          of        the     Guidelines         range,

insufficient        consideration         of    the    18       U.S.C.      § 3553(a)       (2012)

factors,      and    inadequate         explanation        of     the    sentence         imposed.

Id. at 51.           If we find no procedural error, we examine the

substantive reasonableness of the sentence under “the totality

of the circumstances.”              Id.        The sentence must be “sufficient,

but   not     greater       than    necessary,”            to    satisfy      the     goals    of

sentencing.         18 U.S.C. § 3553(a).               A within-Guidelines sentence

is presumed on appeal to be substantively reasonable, and the

defendant      bears       the     burden       to     “rebut         the    presumption       by

demonstrating that the sentence is unreasonable when measured

against the § 3553(a) factors.”                     United States v. Montes-Pineda,

445   F.3d    375,    379    (4th       Cir.    2006)      (internal         quotation      marks

omitted).



                                                4
            Our review of the record before us demonstrates that

the sentence is procedurally reasonable, as the district court

properly    calculated         the        Guidelines     range,      considered       the

parties’ arguments, and provided a thorough explanation for the

sentence imposed.            Further, Orozco Orozco fails to rebut the

presumption      of    reasonableness         accorded      his     within-Guidelines

sentence.

            Counsel also questions whether Orozco Orozco’s arrest

violated his rights under the Vienna Convention and whether his

post-arrest      questioning         violated       Miranda.        However,     Orozco

Orozco’s guilty plea forecloses relief on these grounds.                              See

United States v. Moussaoui, 591 F.3d 263, 279 (4th Cir. 2010)

(“[T]he defendant who has pled guilty has no non-jurisdictional

ground upon which to attack that judgment except the inadequacy

of the plea or the government’s power to bring any indictment at

all.”    (internal         quotation        marks     and     citations      omitted)).

Additionally,         we     have        reviewed     Orozco      Orozco’s     pro     se

supplemental      brief      and     discern     from    it    no   valid    basis    to

overturn the criminal judgment.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore    affirm       Orozco      Orozco’s     conviction     and    sentence.

This    court    requires      that       counsel     inform      Orozco    Orozco,    in

writing,    of   his       right    to    petition    the   Supreme    Court    of    the

                                             5
United States for further review.                 If Orozco Orozco requests

that    a    petition     be   filed,   but   counsel   believes    that    such   a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                    Counsel’s motion

must state that a copy thereof was served on Orozco Orozco.

               We dispense with oral argument because the facts and

legal       contentions    are   adequately     presented    in    the   materials

before      this   court   and   argument     would   not   aid   the    decisional

process.



                                                                           AFFIRMED




                                          6